DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 23-72 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of:
Group I, claims 23-49, drawn to a method for selecting a candidate lysin polypeptide for molecular diagnostic testing, 
Species (A), searching for nucleic acid sequences having at least 50%, 60%, 90%, or 95% sequence identity with a nucleic acid sequence of a model lytic enzyme, and
Species (AA), Gram-positive bacteria
in the reply filed on November 10, 2022 is acknowledged.
Claims 50-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2022.
Upon further consideration, the requirement for a species election between the species of (A) and (C) as set forth at p. 5 of the Office action mailed on October 6, 2022 is withdrawn.
Claims 25, 27, 29, 31, 33-43, and 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2022.
Claims 23, 24, 26, 28, 30, 32, and 44-46 are being examined on the merits.

Priority
This application is a continuation application of U.S. non-provisional application no. 16/262,258, filed on January 30, 2019, now abandoned, which is a continuation application of U.S. non-provisional application no. 15/047,319, filed on February 18, 2016, which issued as U.S. Patent No. 10,214,732. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 3, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner. Non-Patent Literature cite Nos. 14 and 15 have been lined through because there is no publication date as required by 37 CFR 1.98(b)(5). 

Specification/Informalities
The specification is objected to because the sequence incorporation statement at paragraph [003] does not state the date of creation of the ASCII text file and lists the size of the ASCII text file in kilobytes (the size of the ASCII text file must be listed in bytes not kilobytes). See MPEP 2422.03.I. Appropriate correction is required. 

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on October 1, 2021 are objected to because view numbers must be preceded by the abbreviation "FIG." Appropriate correction is required.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 9 is objected to because the sequence is not identified with a corresponding sequence identifier. When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

Claim Objections
Claims 23, 24, 26, 28, 30, and 32 are objected to because of the following informalities:
Claim 23 is objected to for the inconsistent use of “nucleic acid sequence” in parts (a) and (e) and “nucleic acid molecule” in part (b). In the interest of improving claim form and consistency, it is suggested that the phrase “a nucleic acid molecule” in part (b) is amended to recite “the nucleic acid sequence”.  
Claims 24, 26, 28, 30, and 32 are objected to in the recitation of “polynucleotides” and in the interest of improving claim form and consistency, it is suggested that the noted term be amended to recite “polynucleotide fragments”.  
Claims 24, 26, 28, 30, and 32 are objected to in the recitation of “% identity” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “% sequence identity”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 26, 28, 30, 32, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Patent No. 8,821,860 B2; cited on the IDS filed on August 3, 2022; hereafter “Jackson”) in view of Borysowski et al. (Experimental Biology and Medicine 231:366-377, 2006; cited on the IDS filed on August 3, 2022; hereafter “Borysowski “).
The claims are drawn to a method for selecting a candidate lysin polypeptide for molecular diagnostic testing comprising:
(a) culturing a host cell comprising a vector comprising a nucleic acid sequence encoding the candidate lysin polypeptide, wherein the nucleic acid sequence is from a library of polynucleotide fragments; 
(b) expressing the candidate lysin polypeptide under conditions in which a nucleic acid molecule encoding the candidate lysin polypeptide is expressed; 
(c) isolating the candidate lysin polypeptide; 
(d) incubating the candidate lysin polypeptide with a bacteria; and 
(e) selecting the nucleic acid sequence which encodes the candidate lysin polypeptide which exhibits peptidoglycan hydrolase activity against the bacteria.
Regarding claim 23, Jackson discloses (in relevant part) a method to identify an antimicrobial specific for one or more related microorganisms, the method comprising: 
identifying a lytic enzyme expressed and encoded by a microorganism or by a microorganism related thereto to provide a candidate antimicrobial, the lytic enzyme capable of targeting one or more moieties presented on the exterior of the microorganism, the one or more moieties providing the microorganism with structural support and/or protection; 
contacting the candidate antimicrobial with the microorganism for a time and under condition to allow an antimicrobial activity of the candidate antimicrobial on the microorganism; and 
selecting the candidate antimicrobial having a detectable microbial killing or growth inhibition activity for the microorganism (claim 1).
In the interest of clarity, the following disclosures of Jackson interchangeably refer to a lytic enzyme and a targeted antimicrobial. 
Jackson discloses the lytic enzyme possesses enzymatic and lytic activity that specifically damages cell walls thereby destroying the microorganism target (column 8, lines 33-35), noting that these proteins target peptidoglycan (column 4, lines 60-61) and are able to affect destabilizing the peptidoglycan layer (column 9, lines 7-8). More specifically, Jackson discloses the lytic enzyme includes muramidases, amidases, endopeptidases, and L-alanyl-D-glutamate peptidases and particularly exhibits endolysin-like activity (column 10, lines 17-23). 
Jackson discloses the following exemplary embodiment of the claimed method: culturing E. coli cells comprising plasmid pIVEX2.4d/BCZK2532, which comprises a putative endolytic protein gene (column 19, lines 61-63), wherein the putative endolytic protein gene in the plasmid pIVEX2.4d/BCZK2532 is derived from amplicons of a gene sequence in a Bacillus anthracis chromosome (column 19, lines 24-55; the disclosed amplicons are considered to be “a library of polynucleotide fragments”); purifying plasmid pIVEX2.4d/BCZK2532 from clones comprising the plasmid; expressing the putative endolytic enzyme by in vitro translation (IVT) using the plasmid pIVEX2.4d/BCZK2532 as a template (paragraph bridging columns 19-20); purifying the IVT-expressed putative endolytic enzyme (column 20, lines 3-17); contacting the purified IVT-expressed putative endolytic enzyme with Bacillus anthracis; and selecting an endolytic enzyme based on a lack of growth, which indicates lysis of the cells (column 20, lines 29-53).
Regarding the claim 23 limitation “method for selecting a candidate lysin polypeptide for molecular diagnostic testing”, the recitation of “for selecting a candidate lysin polypeptide for molecular diagnostic testing” is interpreted as a preamble statement reciting the intended use of the claimed method. Since the body of claim 23 fully and intrinsically sets forth all of the limitations of the claimed method, and the preamble merely states the intended use of the method, rather than any distinct definition of any of the claimed method’s limitations, the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02.II). Even so, Jackson discloses the lytic enzyme can be used in applications where antimicrobial activity for a single bacterium is desired, e.g., diagnostics including clinical applications and applications directed to automated extraction of molecules from a microorganism (column 2, lines 50-57).
Regarding claims 24, 26, 28, 30, and 32, Jackson discloses the identifying step is performed by comparing sequences of the microorganism with a model lytic enzyme (claim 1; column 5, lines 5-7). Jackson discloses the comparing can be performed by in silico computer searches of the microorganism's genome using the sequences of the model lytic enzyme as a parameter (column 5, lines 35-38). Jackson discloses the comparing is performed between nucleotide sequences (column 6, lines 6-8) and discloses sequences that show at least 40%, 90%, or 95% sequence identity or between 60% to 90% sequence identity can be selected (column 6, lines 23-29). 
Regarding claims 44-46, Jackson discloses the lytic enzyme targets Gram-positive bacteria including Bacillus anthracis (column 11, lines 61-63). 
The difference between Jackson’s method and the claimed invention is that Jackson does not explicitly disclose the step of “selecting the nucleic acid sequence which encodes the candidate lysin polypeptide which exhibits peptidoglycan hydrolase activity against the bacteria” as recited in step (e) of claim 23. 
The reference of Borysowski teaches that endolysins are peptidoglycan hydrolases (p. 366, Abstract) and include muramidases, amidases, and endopeptidases that target peptidoglycan (p. 367, column 1, bottom). 
In view of the combination of Jackson and Borysowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select plasmids comprising a nucleotide sequence encoding a lytic enzyme with peptidoglycan hydrolase activity in Jackson’s method. This is because Jackson discloses that the lytic enzyme includes muramidases, amidases, and endopeptidases to target peptidoglycan, and particularly exhibits endolysin-like activity, and Borysowski teaches that endolysins are peptidoglycan hydrolases and include muramidases, amidases, and endopeptidases that target peptidoglycan. One would have been motivated to select plasmids comprising a nucleotide sequence encoding a lytic enzyme with peptidoglycan hydrolase activity in Jackson’s method in order to use the plasmids for the production of the lytic enzyme for further downstream uses, e.g., diagnostics including clinical applications and applications directed to automated extraction of molecules from a microorganism. One would have had a reasonable expectation of success to select plasmids comprising a nucleotide sequence encoding a lytic enzyme with peptidoglycan hydrolase activity in Jackson’s method because of the experimental methodology as disclosed by Jackson. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weigel et al. (Antimicrobial Agents and Chemotherapy 54:2793-2800, 2010; cited on Form PTO-892) discloses the use of a purified Bacillus phage lysin for lysis of B. anthracis isolates for a rapid antimicrobial susceptibility test (p. 2793, Abstract and p. 2798, columns 1-2). 

Conclusion
	Status of the claims:
Claims 23-72 are pending in the application.
Claims 25, 27, 29, 31, 33-43, and 47-72 are withdrawn from further consideration.
Claims 23, 24, 26, 28, 30, 32, and 44-46 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656